Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 2/17/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 4-12, 14 are pending in this application.
Claim 1 has been amended. 
Claim 13 has been further cancelled.
Claims 1, 4-12, 14 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5.	 The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1, 4-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Warin et al. (WO 2014/114970) in view of Colin et al. (WO 2013/153414) and further in view of Carreras et al. (US 2013/0121976) in view of  Henningfield et al. 2003/0196957.

8. 	Regarding claims 1, 4-6, Warin et al. teach a method of preparing a strained fermented dairy product and an acid whey composition comprising:
(a) Heat treating a dairy product at 75-95°C for 2-15 minutes followed by a high pressure homogenization at a pressure of 20-300 bars to meet claim 1 (a), and claim 6 (at least in claim 1 of Warin et al.),
 (b) Fermenting the homogenized dairy product at 30-44°C, to meet claim 1 (b) and claim 6 (at least in claim 1 of Warin et al.),
(c) Separating the fermented product to obtain a strained fermented dairy product and an acid whey solution and smoothing the strained fermented dairy product by using a separator at a temperature of from 30 to 45 degree C to obtain a strained fermented dairy product (at least in claim 1 of Warin et al.) to meet claim 1 (c) and claim 6.
Warin et al. also discloses that the dairy product used in the method is preferably a low-fat milk product such as skim milk (at least in page 2 of Warin et al.), the fermentation step is done with the yogurt bacteria Streptococcus thermophilus and Lactobacillus bulgaricus (page 3), that the fermentation is stopped when the fermentation medium reaches a desired target pH, preferably 4.6 (page 3 of Warin et al.) and teach that the separation step can be a centrifugal separation to withdraw a part of the whey from the product (page 3). As such, the method described by Warin et al. is identical to that used by applicants in Example 1 of the instant specification.

Colin et al. disclose the use of Streptococcus thermophilus CNCM 1 -2835 and CNCM 1 -2773 for the preparation of fermented milk products (page 9).
Carreras et al. disclose the use of Lactobacillus bulgaricus CNCM 1 -2787 ([0046]) for the preparation of fermented milk products ([0043]-[ 0052]) which are used for the disclosed methods which may influence the lactose stability of the final product as different strains of the bacteria may have different characteristics with regard to lactose metabolism, growth and stability at acidic pH. etc. It is to be noted that the Lactobacillus bulgaricus CNCM 1 -2787 strain of Carreras provides probiotic effect (health benefit) including an additional advantage to prevent the celiac disease ( at least in [0007], [0008], [0010], [0011], [[0056] of Carreras et al).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Warin et al. with the teaching of Colin et al. to use the Streptococcus thermophilus strains of Colin et al. and the Lactobacillus bulgaricus strains of Carreras et al. in the methods of Warin et al. for the preparation of a strained fermented dairy product for desired beneficial effects on health (Colin et al. at least on page 1 lines 15-17) and Lactobacillus bulgaricus CNCM 1 -2787 strain of Carreras provides probiotic effect (health benefit ) including an additional advantage to
prevent the coeliac disease (at least in [0007], [0008], [0010], [0011], [[0056] of Carreras et al).
It is to be noted that modified Warin et al. as modified by Colin et al. and Carreras et al. can address at least one strain from the Markush group of strains of 
Warin et al. in view of Colin et al. and Carreras et al. do not specifically disclose the lactose content and lactose stability as claimed in amended claim 1.
However, it is to be noted that the motivations which have been used from the respective secondary prior arts (as probiotic with specific characteristics).
Therefore, even if the combinations of prior arts do not specifically disclose the claimed property of the lactose content of the whey by-product and also the stability as claimed in claim 1, however, as the methods of Warin et al. are identical to those of the instant application (Example 1 of applicants specification), and the combinations of prior art disclosed identical strains which meet the claimed strains, therefore, the disclosed method step using these identical strains will make the final fermented product having similar property.
Carreras et al. also and as discussed above, the use of Lactobacillus bulgaricus CNCM 1 -2787 ([0046]) for the preparation of fermented milk products ([0043]-[0052]) which may influence the lactose stability of the final product as different strains of the bacteria may have different characteristics with regard to lactose metabolism, growth and stability at acidic ph. etc. to meet “low lactose metabolization capacity”.
13.	 Furthermore, as the methods of Warin et al. in view of secondary prior arts are identical to those of the instant application, and Warin discloses the “at least one lactic acid bacteria can be Lactobacillus bulgaricus strain, and Streptococcus thermophilus strain (page 3 of Warin et al.), therefore, the product would have the same “stability that is higher than 85% during 7 days of storage at 32 degree C “as claimed in claim 1. 

Henningfield et al. teach that a lactose-containing liquid is subjected to simultaneous heating above 40 degree C , which can be 65 degree C also (at least in [0027], [0043],) in order to have an increase of total dry solid and concentrated enriched lactose content ([0043], [0044]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Warin et al. in view of Colin et al. and in view of Carreras et al. to include the teaching of Henningfield et al. in order to have an increase of total dry solid and concentrated enriched lactose content ([0043], [0044]).
Regarding the phrase “thermoshock”, it is to be noted that the disclosed temperature meets the claimed temperature and therefore, this temperature is the temperature which will thermoshock the product. 

9.	 Regarding claim 7, Warin et al. discloses that in one embodiment, a high pressure homogenization step precedes the heat treatment step (at least on page 2, first line of the last paragraph and claim 1 of Warin et al.) and which provides improved separation step and also protein concentration is improved (at least on page 3, first paragraph).

10.	 Regarding claim 8, Warin et al. discloses that the separation step using centrifugal, ultrafiltration, reverse osmosis etc. to increases the protein content by 2 to 3 times and allowing withdrawal of water and whey (pages 3, last paragraph and page 4 
Absent showing of unexpected results, the specific amount of mineral is not considered to confer patentability to the claims. As the mineral amounts are variables that can be modified, among others, by adjusting the condition and type of separator at the separation step, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of minerals in the whey in Warin et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of 10-30% mineral in the acid -whey by-product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Regarding claim 9, Warin et al. discloses the ‘smoothing step” (in claim 1d
of Warin et al.). Warin et al. also discloses that the smoothing step is performed by a rotor stator mixer and after separation step (at least, page 2 in step (d) i.e. lines 14-15  smoothing step (d) is a dynamic smoothing step including agitation’ (“and/or shear” is optional) as claimed in the amended claim 9.

12. 	Regarding claim 10, Warin et al. discloses the cooling step to cool fermented dairy product at a temperature of from 15 to 20 degree C (At least in claims 5, 9 of Warin et al.).

13.	 Regarding claim 11, Warin et al. discloses that the addition of cream material and/or a fruit preparation is performed after the smoothing step (in claim 6) andthis follows the step of cooling at 4-10 degree C (At least in claims 8, 9 of Warin et al.). Therefore, claim 11 can be addressed by two ways:
(a) It is to be noted that it is common knowledge and it is within the skill of one of ordinary skill in the art to cool at refrigerator temperature in order to (i) store the product longer time in the refrigerator, if it is not used immediately and refrigerator temperature is around 4 degree C as claimed in claim 11.
Absent showing of unexpected results, the specific amount cooling temperature is not considered to confer patentability to the claims. As the storage condition is variable that can be modified, among others, by adjusting the amount of cooling temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered Critical.

And/or also, (b) Claim 11 depends on claim 10 claim 10 depends on claim 1 which recites, “Comprising” open ended transitional phrase. Therefore, if any temperature sensitive nutritional ingredients is/are used to the fermented dairy product, one of ordinary skill in the art can make the product at the step prior to creaming and also can extend further steps to cream further after the cooling step (first cooling step) as disclosed by Waris et al. (in claims 5-8) followed by creaming in order to include desired amount of fat in the product followed by final cooling at the temperature of 4-10 degree C (in claim 8). It is to be noted that it is common knowledge and it is within the skill of one of ordinary skill in the art to cool at refrigerator temperature in order to (i) store the product longer time in the refrigerator, if it is not used immediately and refrigerator temperature is around 4 degree C as claimed in claim 11.

14.	 Regarding claim 12, Warin et al. discloses the cooling step to cool fermented dairy product at a temperature of from 15 to 20 degree C (in claim 5 of Warin et al.). However, it is to be noted that it is within the skill of one of ordinary skill in the art to 

15.	 Regarding claim 14, Warin et al. discloses many embodiments and in one embodiment, the heat treatment step at a temperature of from 50-65 degree C for 1 -10 minutes (at least in page 4 paragraph 4, claim 1 of Warin et al.) to meet claim 14. It is Known that the heat treatment by raising temperature as disclosed by the prior arts of record which meet claimed temperature at which temperature, it provides thermal shock to theses microorganisms also evidenced by applicants own specification (in PGPUB [0083]), and, therefore, reads on thermos-shocking heat treatment.

Response to arguments
16.	Applicants argued that no prior art disclose the amended claim 1 has been amended to perform the heat treatment step after the separation step on the acid whey by-product.
In response, it is to be noted that applicants have amended independent claim 1 by incorporating the amended claim limitation of claim 1 (d) which is from the  alternative claim limitation of claim 13 and cancelling claim 13. Examiner did not address this alternative claim limitation of claim 13 in the last office action. Therefore, it overcomes the rejections of record. However, a new secondary  prior art  by Hemmingfield et al. US 2003/0196957 has been used and as this is used because of 
Applicants have no further arguments and therefore, the rejection is made as final.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799